Dear Mr. Cahill:
Your opinion request to the Attorney General presents a question under Louisiana's dual office holding law.  The facts are as follows.
     You hope to serve as President of the West Jefferson Levee District at a salary of $1,000.00 per month.  This is a part time position.  You are presently Magistrate for the town of Jean Lafitte at a salary of $100.00 per month, another part-time position.
     You ask if you can serve in these two positions at the same time.
Initially we note that the position on the levee district is a part-time appointive office, LSA-R.S. 38:281(2) in a separate political subdivision of the state, LSA-R.S. 38:381(6).
The position of Magistrate is a part-time appointive office of the town. LSA-R.S. 33:441.
The applicable dual office holding provision is LSA-R.S. 42:63
E. which states as follows:
               "No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
In that both of the offices in question are part-time appointive positions, state law does not prohibit the combination of those offices.
Therefore, it is the opinion of this office that one may simultaneously hold the positions of appointed town Magistrate and Levee Commissioner.
Trusting the above answers your question, we remain,
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: JAMES M. ROSS Assistant Attorney General